         Case 1:17-cv-05992-PGG Document 71 Filed 08/25/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MBE CAPITAL PARTNERS, LLC,

                         Plaintiff,

              - against -                                            ORDER

 AVPOL INTERNATIONAL, LLC, d/b/a                                17 Civ. 5992 (PGG)
 AIL LOGISTICS SOLUTIONS,
 SANDRA K. WALLS, EMERALD
 TRANSFORMER CORPORATION,
 KIEWIT CORPORATION, BODINE
 ALUMINUM, INC., UNITED STATES OF
 AMERICA, GENERAL SERVICES
 ADMINISTRATION and UNITED STATES
 ARMY CORP OF ENGINEERS,
 NASHVILLE and MEMPHIS DISTRICTS

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                 On August 9, 2017, Plaintiff MBE Capital Partners, LLC brought this action

against Defendants AVPOL International LLC, d/b/a AIL Logistics Solutions (“AVPOL”),

AVPOL’s managing member, Sandra K. Walls, and several of AVPOL’s customers asserting

breach of contract, fraud, negligence, conversion, and interference with contractual relations in

connection with a contract Plaintiff entered into with AVPOL. (Cmplt. (Dkt. No. 1))

                 On February 11, 2019, this Court dismissed Plaintiff’s claims against the General

Services Administration and the United States Army Corps of Engineers. (Feb. 11, 2019 Order

(Dkt. No. 61))

                 On October 19, 2020, Plaintiff settled its claims against Bodine Aluminum Inc.

(Endorsed Stipulation and Order (Dkt. No. 65))
         Case 1:17-cv-05992-PGG Document 71 Filed 08/25/21 Page 2 of 4




               There has been no activity on the docket since the settlement with Bodine

Aluminum.

               On December 3, 2020, the Court conducted a status conference. At the

conference, Plaintiff consented to the dismissal of its claims against Defendants AVPOL and

Walls. (See also Jt. Ltr. (Dkt. No. 66)) AVPOL and Walls brought a counterclaim seeking an

accounting (Answer (Dkt. No. 17)), but they did not pursue their counterclaim since seeking

bankruptcy protection, nor did they comply with the Court’s October 20, 2020 Order to submit a

status letter and appear at the December 3, 2021 conference. (See Dkt. No. 64) Accordingly, the

Court dismissed the claims against AVPOL and Walls, as well as their counterclaim. (Dec. 4,

2020 Order (Dkt. No. 70) at 2-3)

               Defendant Emerald Transformer Corporation has not responded to the Complaint

or otherwise appeared in this action. On December 4, 2020, the Court ordered Plaintiff to “file

any application for a default judgment against Emerald Transformer Corporation by December

10, 2020,” and warned that “[a]bsent an application for a default judgment, Plaintiff’s claim

against Emerald Transformer will be dismissed for failure to prosecute.” (Id. at 3) Plaintiff has

not applied for default judgment against Emerald Transformer Corporation.

               Federal Rule of Civil Procedure 41 provides that an action may be involuntarily

dismissed “[i]f the plaintiff fails to prosecute or comply with [the Federal Rules] or a court order

. . . .” Fed. R. Civ. P. 41(b). “Although Rule 41(b) expressly addresses a situation in which a

defendant moves to dismiss for failure to prosecute, it has long been recognized that a district

court has the inherent authority to dismiss for failure to prosecute sua sponte.” Williams v.

Wellness Med. Care, P.C., No. 11 Civ. 5566 (KMK), 2013 WL 5420985, at *7 (S.D.N.Y. Sept.

27, 2013) (citing LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing
          Case 1:17-cv-05992-PGG Document 71 Filed 08/25/21 Page 3 of 4




Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962))). “While appellate courts apply a number

of factors in evaluating the propriety of a dismissal for failure to prosecute, a district court is not

required to discuss these factors in dismissing a case as long as an explanation is given for the

dismissal.” Torres v. Yonkers Police Dept., No. 11 Civ. 1819 (LTS) (GWG), 2011 WL

2555854, at *2 (S.D.N.Y. June 28, 2011) (citing Martens v. Thomann, 273 F.3d 159, 180 (2d

Cir.2001); Lucas v. Miles, 84 F.3d 532, 535 (2d Cir.1996)).

                Here, Plaintiff has not taken any steps to prosecute its claim against Emerald

Transformer Corporation, and it has not complied with this Court’s December 4, 2020 Order

directing that it move for a default judgment. Accordingly, Plaintiff’s claim against Emerald

Transformer Corporation will be dismissed for failure to prosecute.

                As to Defendant Kiewit Power Constructors Co. (“Kiewit”), Plaintiff and Kiewit

informed the Court at the December 3, 2020 conference that they would pursue settlement over

the next thirty days. The Court ordered Plaintiff and Kiewit to submit a joint letter by January 7,

2021, advising the Court as to whether they have reached a settlement, or if they had not reached

a settlement, to submit a proposed Case Management Plan in accordance with this Court’s

Individual Rules. (Dec. 4, 2020 Order (Dkt. No. 70) at 3) There has been no activity on the

docket since the Court’s December 4, 2020 order. Plaintiff and Kiewet will submit a status letter

to the Court by September 1, 2021 regarding their progress towards settlement, and whether it is

necessary to enter a case management plan. If no letter is submitted by September 1, 2021,
         Case 1:17-cv-05992-PGG Document 71 Filed 08/25/21 Page 4 of 4




Plaintiff’s claims against Kiewit will be dismissed for failure to prosecute.

Dated: New York, New York
       August 25, 2021

                                                     SO ORDERED.



                                                     _________________________________
                                                     Paul G. Gardephe
                                                     United States District Judge
